July 28, 2015




                                 JUDGMENT

                The Fourteenth Court of Appeals
  COLLINS, EDMONDS, POGORZELSKI, SCHLATHER & TOWER, PLLC,
                         Appellant

NO. 14-15-00544-CV                          V.

   INTERNET MACHINES, LLC, STEVEN C. SEREBOFF, FRANCES P.
  KNUETTEL, II; INTERNET MACHINES MC, LLC AND SOCAL IP LAW
                       GROUP, LLP, Appellees
                 ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on June 3, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

     We further order that each party shall pay its costs by reason of this appeal.
     We further order that mandate be issued immediately.
     We further order this decision certified below for observance.